DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Emmanuel Rivera on 1/26/22.
The application has been amended as follows: 
The claims have been amended as follows: 
Claims 1, 8, and 15 have been replaced, in their entirety, by the following: 

1. A computer implemented method for monitoring and controlling a machining process of parts comprising: 
gathering dimension data of a number samples of parts in a production lot, wherein the parts are produced based on a part control plan; 
plotting the dimension data of the samples as to statistical information related to a distribution curve; 
determining if a trend in the dimensional data approaches an upper control limit and a lower control limit; 

showing, on a user interface, information that is provided by the part control plan and the information being a quality control and inspection document that shows what dimensions on a part are to be inspected by a particular tool, wherein particular tools are used to create a particular dimension of a part;
showing, on the user interface, the part control plan further showing sample size and part count-based frequency; 
displaying, on the user interface, process behavior including flags including colored sample data indicating alerts as to potential quality issues and deviation from desired process behavior; 
indicating, by an alert, if an immediate corrective action is needed; and 
tracking, by the part control plan, life remaining on inspection tools in terms of part count so that when reached, the inspection tools must be calibrated.

8. A system comprising: 
a processor; 
a data bus coupled to the processor; and 
a computer-usable medium embodying computer program code, the computer-usable medium being coupled to the data bus, the computer program code used for monitoring and controlling a machining process of parts and comprising instructions executable by the processor and configured for: 

plotting the dimension data of the samples as to statistical information related to a distribution curve; 
determining if a trend in the dimensional data approaches an upper control limit and a lower control limit; 
taking corrective action if the trend approaches either the upper control limit or the lower control limit; and 
showing, on a user interface, information that is provided by the part control plan and the information being a quality control and inspection document that shows what dimensions on a part are to be inspected by a particular tool, wherein particular tools are used to create a particular dimension of a part;
showing, on the user interface, the part control plan further showing sample size and part count-based frequency; 
displaying, on the user interface, process behavior including flags including colored sample data indicating alerts as to potential quality issues and deviation from desired process behavior; 
indicating, by an alert, if an immediate corrective action is needed; and 
tracking, by the part control plan, life remaining on inspection tools in terms of part count so that when reached, the inspection tools must be calibrated.


gathering dimension data of a number samples of parts in a production lot, wherein the parts are produced based on a part control plan; 
plotting the dimension data of the samples as to statistical information related to a distribution curve; 
determining if a trend in the dimensional data approaches an upper control limit and a lower control limit; 
taking corrective action if the trend approaches either the upper control limit or the lower control limit; and 
showing, on a user interface, information that is provided by the part control plan and the information being a quality control and inspection document that shows what dimensions on a part are to be inspected by a particular tool, wherein particular tools are used to create a particular dimension of a part;
showing, on the user interface, the part control plan further showing sample size and part count-based frequency; 
displaying, on the user interface, process behavior including flags including colored sample data indicating alerts as to potential quality issues and deviation from desired process behavior; 
indicating, by an alert, if an immediate corrective action is needed; and 
tracking, by the part control plan, life remaining on inspection tools in terms of part count so that when reached, the inspection tools must be calibrated.
Reasons for Allowance
	Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
While SHEIKH: "Optimal tool replacement and resetting strategies in automated manufacturing systems", supplied by applicant, teaches
1, 8, 15. A system, program and computer implemented method for monitoring and controlling a machining process of parts (The dimensional changes of various surfaces of the machined parts are monitored along with the corresponding tool wear as a function of time, abstract) comprising: 
gathering dimension data of a number samples of parts in a production lot (fig. 1 (a)), wherein the parts are produced based on a part control plan (implicit: automated machine tools, abstract); 
plotting the dimension data of the samples as to statistical information related to a distribution curve (section 2.1.1 ); 
determining if a trend in the dimensional data approaches an upper control limit and a lower control limit (sample functions indicate trend, USL, LSL, ibidem); and 
taking corrective action if the trend approaches either the upper control limit or the lower control limit (tool replacement, tool resetting, ibidem). 
And, U.S. Pub. No. 2014/0277662 to Kesler, supplied by applicant, teaches a method for monitoring a manufacturing process using non­destructive evaluation ("NOE") data and/or other types of quality related data corresponding to parts manufactured (paragraph 8). For example, quality related data may comprise indication data collected during inspection by one or more personnel tasked with inspecting parts 
Referring to claims 1, 8, and 15, neither SHEIKH nor Kesler, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 
“showing, on a user interface, information that is provided by the part control plan and the information being a quality control and inspection document that shows what dimensions on a part are to be inspected by a particular tool, wherein particular tools are used to create a particular dimension of a part,
showing, on the user interface, the part control plan further showing sample size and part count-based frequency; 
displaying, on the user interface, process behavior including flags including colored sample data indicating alerts as to potential quality issues and deviation from desired process behavior; 

tracking, by the part control plan, life remaining on inspection tools in terms of part count so that when reached, the inspection tools must be calibrated.”
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Sean Shechtman/           Primary Examiner, Art Unit 2896